BIRD, Judge.
Did testator’s name on enclosing envelope constitute a signing of the will ? The answer is no. The question for decision on this appeal is precisely the same as that stated in the case of Miller’s Ex’r v. Shannon, Ky., 299 S.W.2d 103, wherein identical issues of law were resolved upon facts so nearly identical that the rule? therein enunciated must be applied here. Further writing herein would serve only to prod the zealous practitioner into searching another opinion for non-existent distinctions, modifications and departures.
The lawyer’s way is sufficiently tortuous and torturous without unwarranted obstacles.
The judgment is affirmed.